Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2018

                                      No. 04-18-00277-CV

                                  Susan Rebecca CAMMACK,
                                           Appellant

                                                v.

  BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                 Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17695B
                           Honorable Susan Harris, Judge Presiding


                                         ORDER
        Appellant has filed a Sworn Statement of Inability to Afford Payment of Court Costs. We
order the clerk of this court to send a copy of the Statement and this order to the court reporter,
the trial court clerk, and the appellee. We order any response to appellant’s statement due by
July 9, 2018.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court